UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
UNITED STATES OF AMERICA,                                        :
                                                                 :   Case No. 1:20-cr-487
           Plaintiff,                                            :
                                                                 :
vs.                                                              :   OPINION & ORDER
                                                                 :   [Resolving Docs. 22, 24, 31, & 36]
MONTEL WESTLEY,                                                  :
                                                                 :
           Defendant.                                            :
------------------------------------------------------------------
JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          In this drug and firearm case, Defendant Montel Westley moves to suppress the

evidence against him, including the fruits of two search warrants and an arrest warrant. For

the reasons presented below, the Court DENIES Defendant Westley’s suppression motions.

                                           I.       BACKGROUND

          On August 5, 2020, the government filed a criminal complaint accusing Defendant

Westley of federal drug and firearm offenses based on evidence recovered during a June 30,

2020 search warrant. 1 A Cuyahoga County judge earlier issued the search warrant. 2 Federal

Magistrate Judge David Ruiz later issued a federal arrest warrant for Westley. 3

          Law enforcement, however, did not locate Westley until nearly three weeks later, on

August 24, 2020. The law enforcement officers arrested Westley at a Cleveland hotel. 4

During the arrest, officers saw suspected drugs in plain view in Westley’s hotel room. 5




1
  Doc. 1.
2
  Doc. 27-1.
3
  Doc. 2.
4
  Doc. 33-1 at 7.
5
    Id.
Case No. 1:20-cr-487
Gwin, J.

          Officers then applied for a search warrant for Westley’s hotel room, again describing

the June 30, 2020 search evidence along with the plain view observations officers made

during Westley’s arrest. 6 Magistrate Judge Ruiz approved the hotel room search warrant. 7

Police executed the warrant the same day, recovering fentanyl, cocaine, methamphetamine,

and other drugs, along with a firearm. 8

          On September 3, 2020, Defendant Westley was indicted on eight federal drug and

firearm counts related to the June 30, 2020, and August 24, 2020 searches. 9

          On February 10, 2021, Westley moved through counsel to suppress all the evidence

against him. 10 Westley filed supplemental suppression motions on February 23, 2021, 11 and

April 19, 2021. 12 The government opposed each motion. 13

          The Court determined that Westley challenged the search warrant issuances. Because

Westley argued that the affidavits used to support the warrants did not give probable cause

for the searches, the Court found that the suppression motions would, necessarily, be

decided by considering the supporting affidavits.

          After the Court indicated that it would resolve Westley’s suppression motion without

a hearing, the parties submitted supplemental suppression briefing. 14 The Court now turns

to Westley’s suppression motion.



6
    Id. at 3–8.
7
    Id. at 1.
8
    Doc. 9.
9
    Id.
10
   Doc. 22.
11
   Doc. 24.
12
   Doc. 31.
13
   Doc. 27; Doc. 33.
14
   Doc. 36; Doc. 37.
                                               -2-
Case No. 1:20-cr-487
Gwin, J.

                                    II.          LEGAL STANDARD

       The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects, against unreasonable searches and seizures.” 15 To that

end, law enforcement generally must obtain a warrant before searching or seizing a

defendant’s person or property. 16 The Fourth Amendment similarly governs courts’ ability

to issue such warrants, providing that none “shall issue, but upon probable cause, supported

by Oath or affirmation.” 17

       Law enforcement meet the probable cause standard where they establish “a fair

probability—not an absolute certainty—that evidence of a crime will be found” in the place

searched. 18 And where, as here, a state judge issues a warrant based on a law enforcement

affidavit, this Court affords that conclusion “great deference.” 19 This Court examines only

the affidavit’s contents in reviewing a state judge’s probable cause finding, considering the

totality of the affidavit-described circumstances. 20

                                          III.     DISCUSSION

       Defendant Westley’s suppression motion focuses almost entirely on the June 30, 2020

Linnet Avenue search. Westley argues that Linnet Avenue search was not supported by

probable cause, meaning that the drugs and firearms recovered there should be suppressed.




15
   U.S. Const. amend IV.
16
   Kentucky v. King, 563 U.S. 452, 459 (2011).
17
   U.S. Const. amend IV.
18
   United States v. Martin, 526 F.3d 926, 936 (6th Cir. 2008) (citing Illinois v. Gates, 462
U.S. 213, 238 (1983)).
19
   United States v. Johnson, 351 F.3d 254, 258 (6th Cir. 2003).
20
   United States v. Allen, 211 F.3d 970, 975 (6th Cir. 2000).
                                             -3-
Case No. 1:20-cr-487
Gwin, J.

From there, Westley argues that the later arrest and hotel room search warrants, which relied

in large part on the Linnet Avenue evidence, also fail.

         The Court accordingly focuses on the validity of the Linnet Avenue search warrant.

         On June 29, 2020, Cuyahoga County law enforcement requested a search warrant for

10701 Linnet Avenue in Cleveland from the Cuyahoga County Court of Common Pleas. 21

The warrant application included the affidavit of Cuyahoga County Sheriff’s Department

Detective Scott Vargo providing the following factual background 22:

         In June 2020, the Sheriff’s Department began investigating Defendant Westley for

suspected drug trafficking. 23 The Sheriff’s Department believed that Westley resided at

10701 Linnet Avenue in Cleveland, which was confirmed by a CLEAR report. 24 A June 24,

2020 trash pull at the Linnet Avenue residence revealed numerous clear plastic bags

containing white and brown residue. 25

         Police then decided to conduct a controlled drug by from Defendant Westley using a

confidential informant. 26 The informant arranged a meeting with Westley to buy drugs via

text message. 27   Surveilling Westley, detectives saw Westley leave the Linnet Avenue

residence and drive straight to the agreed-upon drug buy location. 28

         At the meeting, the informant, outfitted with a live audio feed capturing device,

exchanged police-provided money to Westley in exchange for suspected—and later


21
     Doc. 27-1.
22
   Id.
23
   Id.
24
   Id.
25
   Id.
26
   Id.
27
   Id.
28
   Id.
                                              -4-
Case No. 1:20-cr-487
Gwin, J.

laboratory confirmed—cocaine and ecstasy. 29 The informant later identified Westley via

Ohio Law Enforcement Gateway photographs as the man who had sold him the drugs. 30

         On June 29, 2020, within 72 hours of the controlled buy, Cuyahoga County law

enforcement requested a 10701 Linnet Avenue search warrant in Cuyahoga County. 31 The

requested warrant was issued by Common Pleas Judge David Matia. 32

         The next day, June 30, 2020, police executed the Linnet Avenue search warrant,

discovering multiple firearms, cocaine, and methamphetamine. 33

         The Court finds that the Linnet Avenue search warrant was supported by probable

cause.    Though the police began their investigation of Defendant Westley based on

uncorroborated rumors about “drug activity,” they performed significant corroborative work

before requesting the Linnet Avenue search warrant, including a trash pull and a controlled

drug buy using a police informant outfitted with live audio feed technology. 34 This evidence

showed a “fair probability” that Westley was engaged in drug trafficking. 35

         Further, officers’ investigative work showed a close connection between Westley’s

conduct and the Linnet Avenue residence. Earlier in the investigation, police had recovered

plastic bags containing residue consistent with drug trafficking from the Linnet Avenue

residence’s trash. 36 Further, on the day of the controlled buy, police observed Defendant




29
   Id.
30
   Id.
31
   Id.
32
   Id.
33
   Doc. 33 at 3–8.
34
   Doc. 27-1.
35
   Martin, 526 F.3d at 936.
36
   Doc. 27-1.
                                             -5-
Case No. 1:20-cr-487
Gwin, J.

Westley leave the Linnet Avenue residence and drive directly to the controlled drug buy. 37

In multiple cases confronting similar facts, the Sixth Circuit has found “a fair probability” that

evidence of drug trafficking would be found in the searched residence. 38

       Defendant Westley disagrees with the government’s theory that he lived at the Linnet

Avenue residence and owned the recovered contraband. While these arguments may play

an important role in a future trial where Westley’s relationship to the recovered contraband

would be key, they are irrelevant for today’s motion to suppress purposes. To successfully

defend the Linnet Avenue search warrant, the government need only show “a fair

probability” on the face of the state court probable cause affidavit “that evidence of a crime

[would] be found” in the Linnet Avenue residence. 39 The government has met that burden.

       Because the Linnet Avenue search warrant stands, Westley’s argument regarding the

later arrest warrant and hotel room search warrant fails. Law enforcement’s controlled-buy

observations and the recovered Linnet Avenue drug and firearm evidence were sufficient to

establish probable cause for Westley’s arrest. While arresting Westley, officers observed

suspected drugs in plain view in his hotel room, justifying the search warrant.

                                      IV.     CONCLUSION

       For the stated reasons, the Court DENIES Defendant Westley’s suppression motions.

       IT IS SO ORDERED

       Dated: July 2, 2021                           s/     James S. Gwin
                                                     JAMES S. GWIN
                                                     UNITED STATES DISTRICT JUDGE



37
   Id.
38
   See, e.g., United States v. Ellison, 632 F.3d 347, 349 (6th Cir. 2011).
39
   Martin, 526 F.3d at 936.
                                               -6-
